MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       Jan 29 2016, 6:07 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Appellate Division
                                                         Karl M. Scharnberg
Indianapolis, Indiana                                    Deputy Attorney General
Kimberly A. Jackson                                      Indianapolis, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Latanya T-Butler,                                        January 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1505-CR-389
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Amy J. Barbar, Magistrate
                                                         Trial Court Cause No.
                                                         49G02-1303-FB-20098




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016       Page 1 of 11
[1]   Latanya T-Butler (“T-Butler”) was convicted after a jury trial of battery 1 as a

      Class B felony, neglect of a dependent2 as a Class D felony, and battery3 as a

      Class D felony4 and was given an aggregate twelve-year sentence. T-Butler

      raises the following restated issue for our review: whether the evidence

      presented at trial was sufficient to support her convictions for Class B felony

      battery and Class D felony neglect of a dependent.


[2]   We affirm.


                                      Facts and Procedural History
[3]   During the early months of 2013, Laverne Perkins (“Laverne”) had custody of

      J.P., the two-year-old son of her brother, Gerald Perkins (“Gerald”), while

      Gerald was in prison. In February and March of 2013, J.P. was living with

      Laverne and her elderly father, who was in hospice in the home. During that

      period of time, Laverne became ill with the flu. On Sunday, February 24, 2013,

      she spoke with T-Butler, who was engaged to Gerald, and T-Butler offered to




      1
          See Ind. Code § 35-42-2-1(a)(4).
      2
          See Ind. Code § 35-46-1-4(a)(1).
      3
          See Ind. Code § 35-42-2-1(a)(2).
      4
        We note that, effective July 1, 2014, new versions of these criminal statutes were enacted. Because T-Butler
      committed her crimes prior to July 1, 2014, we will apply the statutes in effect at the time she committed her
      crimes.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016           Page 2 of 11
      take J.P. for three days so Laverne could recover from the flu. On the same

      date, T-Butler took J.P. into her home to care for him.


[4]   On the date that T-Butler took J.P., he had no marks or injuries on his body.

      J.P. had been diagnosed with ringworm, and Laverne forgot to send his

      medication when J.P. went to T-Butler’s home. T-Butler had two other boys in

      her home, a three-year-old and an eighteen-month-old. Laverne spoke on the

      phone with T-Butler every day that J.P. was staying with T-Butler. During one

      of these calls, T-Butler told Laverne that J.P. had an accident in the bathroom,

      had taken off his pajamas, and had played “with the boo boo in the toilet,

      splashing all over the bathroom.” Tr. at 20-21. T-Butler also told Gerald about

      the incident when she spoke with him on the phone as the incident was

      occurring.5 When T-Butler first discovered what J.P. had done, she struck J.P.

      Gerald and T-Butler continued to discuss the incident and speak about how

      Laverne let J.P. get away with too much. At one point, T-Butler said that

      Laverne was “priming [J.P.] to get his ass tore up. I’m not going for none of

      that shit.” State’s Ex. 19; State’s Ex. 20 at 24. While talking with Gerald, T-

      Butler also mentioned am incident where J.P. urinated on her floor, and she

      “tried to remodel his ass.” State’s Ex. 19; State’s Ex. 20 at 5.


[5]   During her conversation with Gerald, T-Butler mentioned an earlier incident

      where J.P. had told her no and told her to “shut up.” State’s Ex. 19; State’s Ex.



      5
       Gerald was incarcerated in the Miami Correctional Facility at the time and several of his recorded phone
      calls were admitted at trial.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016          Page 3 of 11
      20 at 12. T-Butler hit J.P. in the mouth, causing his lips to swell noticeably.

      On Wednesday, the day when J.P. was originally supposed to go back to

      Laverne’s house, Laverne called T-Butler to inform her that she would be

      coming over to pick up J.P., but T-Butler told Laverne that J.P. was watching

      movies with her boys and that Laverne did not sound well yet. Laverne told T-

      Butler that she would bring over some more clothing for J.P., but T-Butler told

      Laverne they were not home. T-Butler said they were at McDonald’s, so

      Laverne arranged for a mutual friend to take clothes to the restaurant.


[6]   Laverne gave Juanita Chavers (“Juanita”), the mutual friend, a bag of clothing

      and J.P.’s ringworm medication and told Juanita to let T-Butler know that

      Laverne would take J.P. back at the monthly meeting of the motorcycle club, to

      which they all belonged, that was scheduled for the next Sunday. T-Butler was

      not at the McDonald’s when Juanita arrived, so Juanita proceeded to T-Butler’s

      home. When she got to the home, Juanita saw J.P., but he did not seem to be

      as energetic as usual. She also observed that his face was scratched, his lip was

      swollen, and he was crying. Juanita also noticed that J.P. would stop crying

      whenever T-Butler would look at him. Juanita thought that J.P. and the other

      boys had been in a fight, so she did not say anything.


[7]   DeMetra Perkins (“DeMetra”), who is Laverne’s niece and a cousin to J.P.,

      went to T-Butler’s home that same night to do T-Butler’s hair. When she saw

      J.P., she noticed that his lip was “busted,” and she asked T-Butler what

      happened to him. Tr. at 156. T-Butler explained to DeMetra that J.P. had told



      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 4 of 11
      her no and told her to shut up, so she had “popped him” in the mouth. Id.

      DeMetra observed that J.P. was being quiet and kind of sleepy.


[8]   On Sunday, March 3, 2013, at the club meeting, T-Butler brought J.P., and

      Laverne immediately noticed that J.P.’s lips were swollen and “pussy,” he had

      scratches on his face, there were open sores behind his ears, his hands were

      swollen, and his “mouth was stuck like he really couldn’t talk.” Id. at 24-25.

      When Laverne asked what had happened, T-Butler denied anything happened

      to J.P. and said she did not even notice anything wrong with him. She also

      stated that one of her boys could have hit him with a toy and later also admitted

      that she had spanked J.P. During the meeting, some people came over and

      tried to pick J.P. up, but he would start crying when they did, so Laverne tried

      to get him to sit next to her, but he only wanted to stand.


[9]   Laverne told T-Butler that something was wrong with J.P. and that Laverne

      intended to take him to the hospital. T-Butler did not want Laverne to take him

      to the hospital and, instead, suggested that Laverne take him to DeMetra’s

      mother, Dorothy, who is a nurse. Laverne did so and allowed Dorothy to look

      at J.P. When Dorothy pulled down J.P.’s pull-up diaper, she ripped off a bunch

      of scabs from J.P.’s buttocks, and his buttocks were bleeding. At that time,

      Laverne took J.P straight to the hospital. While she was on her way there,

      Laverne received several phone calls from T-Butler asking if Laverne was really

      taking J.P to the hospital. During these calls, when Laverne asked T-Butler

      who had taken care of J.P., T-Butler responded, “nobody but [me].” Id. at 35.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 5 of 11
[10]   At the hospital, it was determined that J.P. had second degree burns on both of

       his buttocks, which had been caused by contact with a very hot flat object. His

       left buttock was infected, and both sides had dead skin. The burn on his right

       buttock measured eight-and-a-half centimeters by five centimeters, and the burn

       on the left side measured five centimeters by five centimeters. The burns were

       determined to be at least forty-eight hours old, but less than seven days old.

       Additionally, it was discovered that J.P. had an abrasion and bruising on his

       forehead, a superficial laceration to his lip, and bruises to his thighs. It was also

       determined that J.P. had finger-shaped bruises to his upper arms and around

       both knees. J.P. was running a fever of 102 degrees, which the doctor who

       treated J.P. stated was “a significant fever for a two year old.” Id. at 77. J.P.’s

       symptoms of listlessness, fever, and elevated white blood cell count were

       attributed to a staph infection from the burns on his buttocks.


[11]   J.P. was admitted into the hospital and stayed for a week. He received I.V.

       fluids and antibiotics and was treated for sepsis, which is the body’s response to

       a severe infection where oxidants are released into the bloodstream in large

       quantities. Id. at 118. These oxidants are toxic, and sepsis can be fatal. The

       burns to J.P.’s buttocks were determined to be the source of the sepsis. A hot

       plate consistent with the burns found on J.P.’s buttocks was found in T-Butler’s

       house.


[12]   On March 26, 2013, the State charged T-Butler with battery as a Class B felony,

       neglect of a dependent as a Class B felony, and battery as a Class D felony. A

       jury trial was held on March 30 and 31, 2015. At trial, T-Butler’s defense was

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 6 of 11
       that J.P.’s injuries were caused because he contracted an extremely rare

       disorder called Stevens-Johnson Syndrome as a side effect of his ringworm

       medication. However, Dr. Clinton Cavett (“Dr. Cavett”), the doctor who

       treated J.P., ruled out Stevens-Johnson Syndrome because it shows up all over

       the body and resists treatment. J.P.’s symptoms were localized to his buttocks,

       and responded immediately to antibiotics. Tr. at 106-08, 114. At the

       conclusion of the trial, the jury found T-Butler guilty of all three counts. On

       May 8, 2014, a sentencing hearing was held, and the trial court amended the

       Class B felony neglect of a dependent conviction to a Class D felony. The trial

       court sentenced T-Butler to twelve years for her Class B felony battery

       conviction with ten years executed and two years suspended to probation to run

       concurrent with a two-year-sentence for her Class D felony neglect of a

       dependent conviction, but consecutive to a two-year-sentence for her Class D

       felony battery conviction, which resulted in an aggregate sentence of twelve

       years executed. T-Butler now appeals.


                                      Discussion and Decision
[13]   The deferential standard of review for sufficiency claims is well settled. When

       we review the sufficiency of evidence to support a conviction, we do not

       reweigh the evidence or assess the credibility of the witnesses. Boggs v. State,

       928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied. We consider only the

       evidence most favorable to the verdict and the reasonable inferences that can be

       drawn from this evidence. Fuentes v. State, 10 N.E.3d 68, 75 (Ind. Ct. App.

       2014), trans. denied. We will not disturb the jury’s verdict if there is substantial

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 7 of 11
       evidence of probative value to support it. Id. A conviction may be based upon

       circumstantial evidence alone. Boggs, 928 N.E.2d at 864. We will affirm unless

       no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Tooley v. State, 911 N.E.2d 721, 724-25 (Ind. Ct. App. 2009),

       trans. denied. As the reviewing court, we respect “the jury’s exclusive province

       to weigh conflicting evidence.” McHenry v. State, 820 N.E.2d 124, 126 (Ind.

       2005).


[14]   T-Butler argues that the State failed to present sufficient evidence to support her

       convictions for battery as a Class B felony and neglect of a dependent as a Class

       D felony. As to the battery conviction, she specifically contends that

       insufficient evidence was presented to prove that she was responsible for any

       serious injury to J.P’s buttocks because all of J.P.’s injuries were consistent with

       the side effects of the ringworm medication he was taking. As to the neglect of

       a dependent conviction, T-Butler asserts that the State failed to prove beyond a

       reasonable doubt that she knowingly placed J.P. in a situation that endangered

       his life or health because insufficient evidence was presented to show she was

       responsible for J.P.’s injury to his buttocks or that she failed to obtain medical

       treatment for him.


[15]   In order to convict T-Butler of Class B felony battery, the State was required to

       prove beyond a reasonable doubt that she was at least eighteen years of age and

       knowingly or intentionally touched J.P., who was less than fourteen years old,

       in a rude, insolent, or angry manner resulting in serious bodily injury to J.P.

       Ind. Code § 35-42-2-1(a)(4). In the charging information, the State specifically

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 8 of 11
       alleged that T-Butler struck or burned J.P., which caused “serious permanent

       disfigurement and/or extreme pain” to J.P. Appellant’s App. at 21.


[16]   In the present case, the evidence showed that, when J.P. was brought to the

       hospital on March 3, 2013, he was suffering from second degree burns on both

       of his buttocks, which had been caused by contact with a very hot flat object.

       Prior to that date, J.P. had been staying with T-Butler in her home continuously

       for seven days. During that period of time, he was only at T-Butler’s home and

       in her care. Evidence was also presented that, at the time that J.P. was placed

       in T-Butler’s care, he did not have any injuries, but that the injuries were

       present when he was returned to Laverne’s care. The State presented evidence

       that a hot plate consistent with the burns on J.P.’s buttocks was found in T-

       Butler’s home. Dr. Cavett confirmed that the burns on J.P.’s body could have

       been inflicted with the hot plate. Tr. at 111. T-Butler’s arguments that J.P.’s

       injuries were caused by an adverse reaction to his ringworm medication are a

       request for this court to reweigh the evidence, which we cannot do on appeal.

       Boggs, 928 N.E.2d at 864. She presented this defense theory at trial, and the

       jury clearly disregarded it and found her guilty of the crime. Viewing the

       evidence in a light most favorable to the verdict, as our standard of review

       dictates, we conclude that sufficient evidence was presented to support T-

       Butler’s conviction for Class B felony battery.


[17]   In order to convict T-Butler of Class D felony neglect of a dependent, the State

       was required to prove beyond a reasonable doubt that she, having the care of

       J.P., knowingly or intentionally placed J.P. in a situation that endangered his

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 9 of 11
       life or health. Ind. Code § 35-46-1-4(a)(1). Specifically, the State alleged in the

       charging information that T-Butler placed J.P. in a situation that endangered

       his life or health when she “failed to seek medical attention for [J.P.] after . . .

       T-Butler did observe that [J.P.] was injured and/or . . . T-Butler did injure

       [J.P.]” Appellant’s App. at 21-22.


[18]   Initially, T-Butler again raises the argument that she did not cause J.P.’s injuries

       because they resulted from an adverse reaction to his medication. As we stated

       above, this is merely an invitation for this court to reweigh the evidence, which

       we do not do. Boggs, 928 N.E.2d at 864. The evidence presented at trial

       showed that the burns to J.P.’s buttocks were inflicted by T-Butler, probably

       using the hotplate on his bare buttocks, and not by an adverse reaction to his

       medication. Based on the evidence most favorable to the verdict that T-Butler

       inflicted the injuries to J.P., she was, therefore, aware that the injuries existed

       and knew the nature of the injuries. Moreover, the evidence established that

       she did not seek medical attention for J.P. by taking him to the doctor or

       hospital. In fact, when Laverne discovered the injuries upon J.P.’s return to her

       care and informed T-Butler that she was taking J.P. to the hospital, T-Butler

       attempted to stop her from doing so. At trial, evidence was presented that T-

       Butler tried to convince Laverne not to take J.P. to the hospital because T-

       Butler feared that the Department of Child Services would then become

       involved in her life. Tr. at 28, 210. T-Butler, therefore, not only failed to seek

       medical care for J.P. and for the injuries she inflicted on him, but she also

       attempted to impede others from obtaining medical attention for J.P. We


       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 10 of 11
       conclude that sufficient evidence was presented to support T-Butler’s conviction

       for Class D felony neglect of a dependent.


[19]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-CR-389 | January 29, 2016   Page 11 of 11